4:20-cy-40148-TSH_ Document 6. Filed 12/14/20 Page 1 of 4
CASH: 206Cv40148- DHA Documents. Piled 11/27/20 Page of 2

UNITED STATES DISTRICT COURMER(S OFFICE

for the
DISTRICT OF MASSACHUSETTS

200 DEC 14 py I: 18
us DISTRICT COURT

 

ANDREA BROOKS STRICT OF MASs
Plaintiff
Civil Action No.:
v. 4;20-CV—40148-DHH

WILLIAM ALBERT D'ERRICO JR., ET AL.
Defendant

 

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) _
Lisa “DIE rcTad
I> Marsie Coancin LOS
None Vecnen vali ©3057

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) -—— or 60
days if you are the United States or a United States agency, or an officer or employee of the United States
described in Fed. R. Civ. P. 12 (a)(2) or (3) -—— you must serve on the plaintiff an answer to the attached
complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be
served on the plaintiff or plaintiffs attorney, whose name and address are:

grea, Book:
lo county _
Winch byte om Mi oO ] aqs

If you fail to resp: will be entered against you for the relief demanded in
the complaint. You also must file your answer or motion with the court.

ROBERT M. FARRELL
CLERK OF COURT

 

/s/ —- Sandra Burgos
Signature of Clerk or Deputy Clerk

 

 

ISSUED ON 2020-11-27 13:29:06, Clerk USDC DMA
Case 4:20-cv-40148-TSH Document 6 Filed 12/14/20 Page 2 of 4
Case 4:20-cv-40148-DHH Document 3 ( Filed 11/27/20 Page 2 of 2

Civil Action No.: 4:20-CV~40148-DHH

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)
This summons for (name of individual and title, if any) = Sa ‘Dp (= CTIOCRD

was received by me on (date) Pec | 2¢ 2¢ )

Cl I personally served the summons on the individual at (place)

 

on (date) ; or

Cl T left the summons at the individual's residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual's last known address; or
Cl I served the summons on (name of individual) , Who is

designated by law to accept service of process on behalf of (name of organization)

 

 

on (date) ; or
C) I returned the summons unexecuted because ;or
Other (specify) : -
pecify) : .
Certibied Mai| “Raturn Reo Spt
My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

Dee II 2020 Z

Date

 

Server's Signature

Andeaa Pyooks
Printed name and title

Ge Old County Roaol
VWInchertnn MA aly es

Server's Address

Additional information regarding attempted service, etc:
     
 

COMPLETE YHIS SEC LION GN DELIVERY,

6 agent

   

 

SENDER: COMPLETE THIS SECTION

      
 

    

®B Complete items 1, 2, and 3. A. Signature

@ Print your name and address on the reverse xX

 

 

 

so that we can return the card to you. es C1) Addressee
® Attach this card to the back of the mpelblergs B. Received by (Printed Name) C. Date of Delivery

or on the front if space permits. ae [ Dd [wo
1. Article Addressed to: Be D. Is delivery address different from item 1? CI Yes

; ‘5 eee a If YES, enter delivery address below: [J No
Pee Dierrice

ie Mati \€ Coaclh Lane
Moot Vernon NY 63957

 

 

 

 

 

3. Service Type O Priority Mail Express®
O Adult Signature C1 Registered Mail™
O Adult Signature Restricted Delivery O Registered Mail Restricted
O Certified Mail® Delivery
9590 9402 5293 91 54 1 649 1 1 C Certified Mail Restricted Delivery 0 Return Receipt for
C1 Collect on Delivery as veienee ee
i i o ee eu ae Restricted Delive gnature Confirmation
2. Article Number (Transfer from service label) ty, ry 1 Signature Confirmation
7020 2450 OO00 Ob25 5105 edlal Retited Dever Restricted Delivery

 

™, PS Form 3811, July 2015 PSN 7530-02-000-9053 Domestic Return Receipt
 

   
 
  
 

Case 4:20 SR AAAS TER ocument 12/14/76 Paes. ,
| a Postage & Fees Paid |
| USPS

rr
ll | eA Permit No. G-10

94590 W402 $293 9154 Lb49 dh

     

I

       
    

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

United States ® Sender: Please print your name, address, and.ZIP+4? in this box®

Poel seniee | sno. BycookS
HR OW County Koso)

VWmehendon MA OUTS

 

 

 

HU gpeggee eel feh Tf fybee] |fgfetdesU pang )e]efes|pagaleatdy
